Citation Nr: 0718729	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a rating in 
excess of 60 percent for the service-connected 
degenerative disc disease from L3 to S1 with neuropathy 
of both lower extremities.  

2.  Entitlement to temporary total rating beyond June 30, 
2003, for period of convalescence following surgery for 
the service-connected low back disability.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in 
February 2003 and September 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  


REMAND

The veteran in this appeal seeks a rating higher than 60 
percent for his service-connected degenerative disc 
disease from L3 to S1 with neuropathy of both lower 
extremities.  However, the veteran has not been informed 
of VA's duty to assist him in the development of that 
claim.  

The veteran's low back was last examined by VA in January 
2003.  Since that time, he has submitted evidence of 
treatment for his low back, including records associated 
with low back surgery at Westmoreland Regional Hospital 
in May 2003.  

From May 8, 2003, through June 30, 2003, the RO assigned 
a temporary total rating due to a period of convalescence 
following his low back surgery.  The veteran now seeks an 
extension of that temporary total rating.  

The records from Westmoreland Regional Hospital show that 
following the veteran's back surgery, he was to be 
admitted to a rehabilitation unit.  

In his Notice of Disagreement, received in September 
2003, the veteran reported being engaged in physical 
therapy for neuropathy affecting his lower extremities.  

The records of the veteran's rehabilitation following his 
May 2003 back surgery have not been associated with the 
claims folder.  

In April 2004 and May 2005, the veteran's primary care 
physician stated that the veteran had been unable to work 
since November 2002.  

To date, the veteran has not been examined by VA to 
determine whether his service-connected disability 
precludes him from working at substantially gainful 
employment.  

Accordingly, the appeal is REMANDED to the RO for the 
following action:

1.  The RO must notify the veteran of 
VA's duty to assist him in the 
development of his claim for an 
increased rating for his service-
connected low back disability.  
38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  

The RO must also request that the 
veteran provide any such records he 
may have in his possession.  A 
failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.  

2.  The RO must request that the 
veteran identify the names and 
addresses of the health care 
providers and/or facilities where he 
received physical rehabilitation for 
the residuals of his May 2003 low 
back surgery.  The RO must also 
request that the veteran furnish the 
dates of that rehabilitation.  

The RO must then request the 
veteran's rehabilitation records from 
each of the health care providers 
and/or facilities identified by the 
veteran.  

The RO must also request that the 
veteran provide any such records he 
may have in his possession.  A 
failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.  

4.  Then the RO should schedule the 
veteran for VA examinations to 
determine the current extent of his 
service-connected degenerative disc 
disease from L3 to S1 and the 
severity of any related neuropathy of 
the lower extremities.  

All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made 
available to each examiner for 
review, and each examiner must verify 
that the claims folder has, in fact, 
been reviewed.  

Based on his/her review of the 
record, the examiner should opine as 
to whether the service-connected low 
back disability precludes the veteran 
from securing and following 
substantially gainful employment 
consistent with his educational and 
work background.  

5.  Following completion of all 
indicated development, the RO should 
readjudicate the issues on appeal in 
light of all the evidence of record.  
If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  The 
veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2006).  


